 Case 3:16-cv-03400-FLW-DEA Document 45 Filed 10/12/18 Page 1 of 1 PageID: 729




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY

 BOSE OGBEBOR and ALICE OMORGIE,

                                               Plaintiff,
                   v.                                       Civil Action No. 3:1 6-cv-03400-FLW-
                                                            DEA
 J.P. MORGAN CHASE BANK, NA., M&T BANK,
 and BAYVIEW LOAN SERVICING,                                                ORDER


                                             Defendants.


          AND NOW, this            /2     day of%%/            ,   2018, upon consideration of the

 Motion to Preclude Discovery filed by Defendants, M&T Bank and Bayview Loan Servicing
                                                                                                     ‘!J
 and any response thereto, it is hereby ordered that Plaintiffs are barred from producing any

 documentation at the trial of this matter that they have not already provided to counsel for

 Defendants.
                  4’                                         ‘
                                                                    /o/fo     [.
                                                       BY THE COURT:

                                                                                   tcJ


                                         a

7%tf                           [%‘c/4c. 3
1to




 140406.00780/1 12306912v. I
